DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moskowitz (US 2012/0049743).
Regarding claim 1, Moskowitz discloses a pixel circuit, comprising: 
a light emitting unit (para. 13) comprising a first emitting subunit, a second emitting subunit and a third emitting subunit (see 110-1 to 100-N in fig. 1); 
a processing circuit (118, fig. 1) configured to a frame display signal (114, fig. 1), wherein the frame display signal comprises a first original duty cycle corresponding to the first emitting subunit, a second original duty cycle corresponding to the second emitting subunit, and a third original duty cycle corresponding to the third emitting subunit (para. 16); 
the processing circuit is further configured to respectively calculate the first original duty cycle, the second original duty cycle and the third original duty cycle to generate a first driving duty cycle corresponding to the first emitting subunit, a second driving duty cycle (para. 12, 23) corresponding to the second emitting subunit and a third driving duty cycle corresponding to the third emitting subunit according to a first driving current value, a second driving current value and a third driving current value (para. 14 and fig. 2A); and 
a driving circuit (106, fig. 1) electrically connected to the processing circuit and the light emitting unit, and configured to drive the first emitting subunit, the second emitting subunit and the third emitting subunit (para. 14) during a driving period according to the first driving current value, the second driving current value, the third driving current value, the first driving duty cycle, the second driving duty cycle and the third driving duty cycle (para. 14).  
Regarding claim 2, Moskowitz discloses wherein the processing circuit is configured to calculate the first original duty cycle to generate the first driving duty cycle corresponding to the first emitting subunit according to the first driving current value and a first driving frequency (para. 12-14 and fig. 2A).  
Regarding claim 3, Moskowitz discloses wherein the driving circuit comprises: a first driving unit configured to drive the first emitting subunit during the driving period according to the first driving duty cycle, the first driving current value and a first driving frequency (para. 12-14 and fig. 2A); 
16a second driving unit configured to drive the second emitting subunit during the driving period according to the second driving duty cycle, the second driving current value and a second driving frequency (para. 12-14 and fig. 2A); and 
a third driving unit configured to drive the third emitting subunit during the driving period according to the third driving duty cycle, the third driving current value and a third driving frequency (para. 12-14 and fig. 2A).  
Regarding claim 4, Moskowitz discloses wherein the first emitting subunit is configured to emit red light, the second emitting subunit is configured to emit green light, and the third emitting subunit is configured to emit blue light (para. 15, 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628